Parkhill, J.,
Concurring.
Whether the maintenance of gates at the street crossing was reasonably necessary is a governmental function, but this question was made an issue by the pleadings, and the court committed no error in charging thereon, provided the evidence authorized or made proper such a charge. I think, though, that the charge is erroneous as being inapplicable to the evidence.
There was proof that the City of Live Oak, by ordinance *99required the railway companies operating trains across Ohio Avenue to furnish and keep a flagman or watchman there, and the evidence shows that the defendant company complied with this regulation. There was no proof of governmental requirement of gates at this crossing, and the evidence submitted did not authorize or call for an instruction by the court upon this question even though we consider it raised by the pleadings. Charges should be predicated on the facts in proof, and when not so predicated, they are erroneous. Melbourne v. State, 51 Fla. 69, 40 South. Rep. 189.